Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 1 of 36 PageID 5566



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

 VERNON SPEAK,

        Plaintiff,

 v.                                                    CASE NO. 2:18-cv-00826-FtM-99UAM

 STEVE WHIDDEN, in his official
 capacity as SHERIFF of HENDRY
 COUNTY, FLORIDA, and STEVE
 WHIDDEN, in his individual
 capacity,


        Defendant.
                                               /

 PLAINTIFF’S CORRECTED RESPONSE AND MEMORANDUM IN OPPOSITION TO
             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                 (Corrected as to date on Certificate of Service)

        Prior to Plaintiff’s termination, Defendant Whidden told Plaintiff’s immediate supervisor,

 Lieutenant Buchhhofer, that he could never forgive Plaintiff for what he did to him and to his

 family. Lieutenant Shawn Reed told Lt. Buchhofer weeks before Plaintiff’s predisciplinary hearing

 that Plaintiff would be fired, and thereafter, Lt. Reed sat on the predisciplinary panel, refused

 Plaintiff a fair hearing, and voted to fire him. Plaintiff’s termination was a foregone conclusion

 even before the predisciplinary hearing because Plaintiff reported Defendants and their agents for

 statutory and policy violations, including interfering with criminal investigations and arrests.

 Plaintiff was fired because he spoke out against the corruption in the Sheriff’s office, in violation

 of the exercise of his First Amendment rights to free speech pursuant to 42 U.S.C. §1983, and for

 reporting mismanagement, misfeasance and/or malfeasance, in violation of Florida’s

 “whistleblowing” statute, §112.3187, Florida Statutes.
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 2 of 36 PageID 5567




             I. PLAINTIFF’S RESPONSE TO DEFENDANT’S STATEMENT OF
                                MATERIAL FACTS

        1. Admitted.

         2. Admitted.

         3. Admitted that Plaintiff investigated a hit-and-run incident on September 11, 2015.

 Denied that Plaintiff and Defendant Whidden merely had a “difference of opinion,” or that

 Defendant Whidden wanted to protect Plaintiff from making a “bad arrest.” On September 11,

 2015, a minor was struck on the shoulder by a passing truck while she was walking to a bus stop

 and well off the road. [Ex. 100, ¶ 4-13; Ex. 9; Ex. 102, p. 6-7; Ex. 11, p. 39-42, 46-56]. See p. 6-

 7, infra.

         4. Admitted that Plaintiff did not send the case to the State Attorney’s Office (“SAO”) and

 admitted that once the SAO reviewed the file, they declined to prosecute Smith. Denied that

 Plaintiff failed to follow orders. [Ex. 100, ¶ 9-11; Ex. 9; Ex. 103, p. 11-12, 17-18; Ex. 10; Ex. 44;

 Ex. 52; Ex. 53]. See p. 6-8, infra.

         5. Admitted.

         6. Admitted.

         7. Admitted that deputies are expected to testify during depositions as part of the

 furtherance of criminal investigations and prosecutions. Denied that Plaintiff’s report of Defendant

 Whidden’s interference with Smith’s arrest for the September 11, 2015 hit and run incident was a

 part of Plaintiff’s job duties. [Ex. 100, ¶ 21].

         8. Admitted that the August 10, 2016 deposition was the first incident of Plaintiff blowing

 the whistle on Defendants and their agents and the first incident for which Defendants and their

 agents retaliated against Plaintiff for exercising his First Amendment rights. However, as described

                                                    2
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 3 of 36 PageID 5568




 below, Plaintiff engaged in multiple exercises of his rights and reported violations of law and

 policy for which he was retaliated against for the remainder of his employment with Defendants.

         9. Admitted.

         10.     Admitted that Plaintiff did not lose rank or pay. However, as described below,

 Plaintiff was subject to discipline, investigations and termination for his disclosures.

         11.     Admitted that Plaintiff only received two (2) verbal reprimands between August,

 2016 and his termination on January 25, 2019. However, Plaintiff was the subject of Internal

 Affairs (“IA”) investigations in 2017 and 2018, the latter of which led to his termination. While

 the 2017 investigation concluded with an unsubstantiated finding, Chief Deputy Nelson ordered

 that Plaintiff’s supervisor, Lieutenant Buchhofer, discipline Plaintiff, although Lt. Buchhofer

 refused to comply because the IA findings were unsubstantiated. [Ex. 104, p. 54-61; Ex. B7].

         12.     Admitted that Plaintiff was subjected to multiple instances of harassment and

 retaliation for his disclosures of statutory and policy violations, as described below.

         13.     Without knowledge, and therefore, denied. [Ex. 100, ¶ 23; Ex. 101, p. 284-287; Ex.

 5]. See p. 9, infra.

         14.     Admitted.

         15.     Admitted as to the requests to keep Butler’s identity confidential. Further admitted

 that Lt. Buchhofer agreed to disclose Butler’s name because Plaintiff’s investigation uncovered

 the fact that Butler was a possible co-defendant in the matter. [Ex. 100, ¶ 27-29; Ex. 104, 111-114].

         16.     Admitted that Plaintiff was asked to help in the investigation. Denied that Plaintiff

 intentionally impugned Pascher’s integrity. [Ex. 100, ¶ 27, 29, 31; Ex. 101, p. 238-239; Ex. 24].

 See p. 10-11, infra.


                                                   3
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 4 of 36 PageID 5569




         17.    Denied that Plaintiff had authority to investigate Pascher. [Ex. 100, ¶ 31-32; Ex.

 104, p. 114, 121-122; Ex. 105, p. 42-46; Ex. 65, p. 267-268]. See Response to ¶ 16. See also p. 10-

 11, infra.

         18.    Admitted that Pascher was the subject of an IA investigation as to her

 communication with Butler on January 31, 2017. Without knowledge and therefore, denied as to

 the remainder of the paragraph. See Response to ¶ 16 and 17.

         19.    Admitted that Rowe ruled the allegations against Pascher unfounded. Denied that

 Plaintiff’s conduct in investigating the incident violated policy. See Response to ¶ 16 and 17.

         20.    Admitted as to Plaintiff’s statement. Denied that Plaintiff had the ability to clear

 Pascher’s name after the report was closed. [Ex. 100, ¶ 65; Ex. 26, p. 8-9, 13-15; Ex. 65, IA

 Investigation, p. 267-268]. See p. 14-16, infra.

         21.    Without knowledge, and therefore, denied. See Response to ¶ 15.

         22.    Without knowledge, and therefore, denied. See Responses to ¶ 15-18, 20.

         23.    Admitted that an IA investigation was opened against Plaintiff. Without knowledge,

 and therefore, denied as to the remainder of the paragraph. See Responses to ¶ 15-18, 20.

         24.    Admitted as to Plaintiff’s testimony. See Response to ¶ 20.

         25.    Admitted as to Plaintiff’s testimony. However, at no time was Butler registered as

 a confidential informant for Defendants. [Ex. 100, ¶ 29; Ex. 105, p. 40-42]. See Response to ¶ 15.

         26.    Without knowledge, and therefore, denied. However, witnesses testified that

 Plaintiff did a complete and thorough investigation. [Ex. 100, ¶ 64; Ex. 24; Ex. 104, p. 135-136,

 168-171, 173-174; Ex. 25].

         27.    Without knowledge, and therefore, denied. However, Plaintiff reported what


                                                    4
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 5 of 36 PageID 5570




 witnesses/suspects told him in the offense report. [Ex. 100, ¶ 28; Ex. 104, p. 170-171; Ex. 24]. See

 Responses to ¶ 15-18.

         28.    Admitted.

         29.    Admitted as to Rowe’s findings. Denied that the findings were accurate. See

 Response to ¶ 15-18, 20.

         30.    Without knowledge, and therefore, denied. However, the IA investigation was

 initially commenced with the encouragement of Nelson only about a month after the conclusion

 of the SAO investigation into Defendants’ interference in Smith’s arrest for the September 11,

 2015 hit and run. [Ex. 53; Ex. 57].

         31.    Admitted.

         32.    Admitted.

         33.    Without knowledge, and therefore, denied.

         34.    Without knowledge, and therefore, denied.

         35.    Admitted.

         36.    Admitted.

         37.    Admitted.

         38.    Admitted that the panel recommended Plaintiff’s dismissal. Without knowledge,

 and therefore, denied as to the remainder of the paragraph.

         39.    Without knowledge, and therefore, denied. However, Lieutenant Shawn Reed told

 Lt. Buchhofer that Plaintiff would be fired even before the hearing was held. [Ex. 104, p. 138-

 139].

         40.    Admitted that Plaintiff was terminated on January 25, 2019. Without knowledge,


                                                  5
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 6 of 36 PageID 5571




 and therefore, denied as to the remainder of the paragraph.

         41.     Without knowledge, and therefore, denied.

        II. DISPUTED MATERIAL FACTS PERTAINING DIRECTLY TO PLAINTIFF

         Plaintiff was initially hired by Defendant Sheriff as a reserve deputy on July 10, 2013. [Ex.

 100, ¶ 1-2; Ex. 101, p. 45]. Plaintiff was then hired into a full-time position on March 5, 2014 and

 was later promoted to Detective Sergeant in the Criminal Investigations Department (“CID”), the

 position that Plaintiff held at the time of his wrongful termination. [Ex. 100, ¶ 3; Ex. 101, p. 48-

 49].

         On September 11, 2015, Plaintiff was assigned an investigation of a hit and run accident

 involving a minor walking to a school bus stop who was struck by a vehicle, which the minor

 identified as a white Ford truck. [Ex. 100, ¶ 4; Ex. 101, p. 68-69; Ex. 8]. The minor reported that

 the truck did not return to the scene while she waited for the bus or at any time before the bus

 departed the area, and Plaintiff retrieved evidence at the accident scene, including the fact that the

 minor’s footprints were at least 3 feet from the road and pieces of the broken side mirror. [Ex. 100,

 ¶ 5; Ex. 101, p. 68-69, 90-91; Ex. 8; Ex. 9]. As part of the investigation, Plaintiff staked out the

 area with other employees, and on September 22, 2015, Plaintiff was able to effectuate a traffic

 stop for a white Ford truck, matching the description provided by the minor, which had an

 obviously new side mirror matching that of the damaged mirror for which Plaintiff retrieved

 pieces; the driver of the truck had been speeding and did not stop at a stop sign. [Ex. 100, ¶ 6; Ex.

 9]. Plaintiff interviewed the driver who admitted that he had struck something a week or two

 earlier, and confirmed that the accident occurred on September 11, 2015. [Ex. 100, ¶ 7; Ex. 101,

 p. 90-91; Ex. 9]. While Plaintiff ran the driver’s license and plates, the driver, Richard Smith, called


                                                    6
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 7 of 36 PageID 5572




 Defendant Whidden and asked to have the traffic stop rushed because he was late for work. [Ex.

 106, p. 30]. In turn, Defendant Whidden called and told Plaintiff that Smith was a “good guy,” and

 that Plaintiff should rush the traffic stop because Smith was late for work; Whidden also told

 Plaintiff that he could have Smith come in later that day to interview about the hit and run. [Ex.

 100, ¶ 8; Ex. 9; Ex. 11, p. 39-42, 55-56]. Plaintiff spent a few more minutes interviewing Smith

 who continued to admit he was aware he hit something and that he waited to go back to the scene

 to try to identify what he had hit; Plaintiff then scheduled Smith to return to the Sheriff’s Office

 for another interview at 4:00 p.m. [Ex. 100, ¶ 9; Ex. 9; Ex. 11, p. 39-42, 55-56]. Smith did not

 appear for the second interview. [Ex. 100, ¶ 11; Ex. 9].

        The following day, September 23, 2015, Defendant Whidden confronted Plaintiff about

 Smith’s traffic stop. [Ex. 100, ¶ 12; Ex. 11, p. 52-53]. Whidden told Plaintiff that he told Smith not

 to appear for the follow up interview and that he believed Plaintiff understood that the case would

 go nowhere, that he believed the case was taken care of and that he thought he and Plaintiff

 understood each other that no further investigation into the incident would occur. [Ex. 100, ¶ 12-

 13; Ex. 11, p. 52-54]. Whidden, himself, did not investigate the incident and only formed his

 opinion based on the information verbally provided to him by Smith and Plaintiff. [Ex. 106, p. 33].

        Chief Deputy Nelson met with Plaintiff and Sergeant Shawn Reed, and verbally

 reprimanded them for entering an offense report which included the Sheriff, although the only

 reference to the Sheriff in the report was the fact that Smith contacted him while Plaintiff was

 obtaining information about Smith, and did not include any information about Plaintiff’s

 conversation with the Sheriff during the traffic stop. [Ex. 100, ¶ 14; Ex. 101, p. 96-97].

        Thereafter, Defendant Whidden met with Plaintiff again and assured Plaintiff that they


                                                   7
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 8 of 36 PageID 5573




 were good and that he was no longer mad at Plaintiff about the hit and run investigation. [Ex. 100,

 ¶ 15; Ex. 101, 96-97].

        On September 24, 2015, Lieutenant Woods closed the case for lack of evidence of Smith’s

 intent to leave the scene. [Ex. 103, p. 11-12; 17-18; Ex. 9]. Woods testified that he closed the case

 at the direction of Defendant Whidden and/or Chief Deputy Nelson and that he did not send the

 matter to the SAO for review, again at the direction of Whidden and/or Nelson. [Ex. 103, p. 11-12,

 17-18; Ex. 9].

        In October, 2015, the minor’s attorney, Steven Ramunni, representing her in a civil case

 against Smith, called the SAO to inquire the status of the criminal investigation; the SAO, in turn,

 contacted Defendants, and obtained the incident report with Lt. Woods’ supplement closing the

 case. [Ex. 44]. In addition, Defendant Whidden spoke with ASA Mirra, personally, to ask why she

 was requesting the file and to tell her that he did not believe the case merited further investigation.

 [Ex. 44].

        Smith actually contributed to Defendant Whidden’s campaign for Sheriff. [Ex. 46; Ex. 58,

 p. 10-11].

        In July, 2016, Plaintiff loaned his traffic vest to another deputy, and despite multiple

 requests and threats of discipline for misplacing agency equipment, Plaintiff did not receive a

 replacement until approximately 2018. [Ex. 100, ¶ 16; Ex. 104, p. 75-80; Ex. 56].

        On August 10, 2016, Attorney Ramunni placed Plaintiff under subpoena and deposed him

 in the civil case against Smith, and as part of the sworn testimony, Plaintiff described Defendant

 Whidden’s involvement during and after the traffic stop in September, 2015. [Ex. 100, ¶ 17; Ex.

 11, p. 36-60, 101-103]. Thereafter, Attorney Ramunni sent a letter to the SAO asking for an


                                                   8
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 9 of 36 PageID 5574




 investigation into Defendants’ violation of criminal statutes for interfering in the hit and run

 investigation. [Ex. 45]. The Governor’s Office instructed Palm Beach County SAO to investigate.

 [Ex. 40].

        The Florida Department of Law Enforcement (“FDLE”) began an investigation into the

 Sheriff’s involvement in the case. [Ex. 52].

        After the investigations began, and Plaintiff’s involvement in the investigation was

 disclosed, Plaintiff’s coworkers began harassing him. [Ex. 100, ¶ 19]. In addition, Defendant

 Whidden ignored Plaintiff and/or treated Plaintiff in an intimidating manner. [Ex. 100, ¶ 20; Ex.

 101, p. 318-320].

        On September 26, 2016, Plaintiff received an evaluation scoring 98.1%. [Ex. 100, ¶ 22;

 Ex. 5]. Chief Nelson questioned such a high score and ordered Lt. Morales to lower the score. [Ex.

 100, ¶ 23; Ex. 101, p. 284-287].

        On September 29, 2016, Plaintiff filed a memorandum reporting that Detective Sergeant

 Nester Echevarria was calling Plaintiff a snitch, and requesting that Plaintiff be removed from the

 SRT team because of his testimony during the August 10, 2016 deposition. [Ex. 100, ¶ 24; Ex. 12].

 Echevarria received a verbal counseling for referring to Plaintiff as a snitch, but Whidden and

 Nelson refused to investigate Plaintiff’s complaint, and instead, ordered that the matter be handled

 within the SRT team. [Ex. 107, p. 8; Ex. 104, p. 20-21; Ex. 108, p. 22-25].

        On October 31, 2016, Plaintiff gave a sworn statement to FDLE as part of the corruption

 investigation. [Ex. 100, ¶ 25; Ex. 43].

        On January 4, 2017, Plaintiff submitted a memorandum to Nelson requesting that multiple

 individuals, departments and agencies be recognized; Nelson refused the request. [Ex. 100, ¶ 26;


                                                  9
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 10 of 36 PageID 5575




 Ex. 101, p. 139-144; Ex. 13].

        On January 31, 2017, Lt. Buchhofer called Plaintiff to assist Deputy Briana Pascher in

 interviewing individuals at the Sheriff’s Office relative to a stolen truck and arson which Lt.

 Buchhofer was investigating; Lt. Buchhofer overheard a conversation between Deputy Pascher

 and her boyfriend, Elvin Butler, and Butler provided Pascher with information about the location

 of parts from the stolen truck. [Ex. 100, ¶ 27; Ex. 104, p. 100-104]. When Plaintiff learned of the

 location of the stolen parts, he questioned Pascher as to why they were conducting interviews at

 the Sheriff’s Office, rather than the shop where the parts were located, and Pascher and Plaintiff

 met with witnesses at the shop, where they received consent to search, but many of the parts had

 already been removed from the shop. [Ex. 100, ¶ 27; Ex. 101, p. 238-240; Ex. 104, p. 105-106;

 Ex. 24]. Ultimately, Plaintiff was assigned as lead investigator for the case, and in drafting his

 report, he accurately relayed conversations that he had with the witnesses and/or suspects,

 including the fact that the suspects received information from Deputy Pascher through her

 boyfriend, Butler, that law enforcement officers were on the way to the shop, and that was why the

 stolen parts were moved. [Ex. 100, ¶ 28; Ex. 101, p. 238-239; Ex. 104, p. 107-108, 120-121; Ex.

 24]. Initially, at Buchhofer’s direction, Plaintiff did not identify Butler in the report, but as the

 investigation unfurled, Plaintiff was convinced that Butler relayed the information from Deputy

 Pascher that law enforcement was on the way. [Ex. 100, ¶ 29; Ex. 104, p. 112-114]. Assistant

 State’s Attorney John Dommerich testified that he would have required Plaintiff to name Butler

 prior to the arrests made in the case. [Ex. 118, p. 24-25, 61].

        In addition, because Butler obtained the information from Deputy Pascher, Plaintiff spoke

 with Lt. Buchhofer about her possible involvement, and together, they spoke with Lt. Rowe in IA.


                                                  10
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 11 of 36 PageID 5576




 [Ex. 100, ¶ 31; Ex. 104, p. 111-112]. ASA Dommerich testified that Plaintiff’s failure to disclose

 Pascher’s involvement which was confirmed by multiple witnesses would be concerning. [Ex. 118,

 p. 95-96, 103, 106-107]. Rowe attempted to pass off his responsibility in investigating Pascher to

 Plaintiff, an investigation that Plaintiff was not authorized to conduct. [Ex. 100, ¶ 32; Ex. 104, p.

 114, 121-122]. Rowe refused to investigate Pascher until the SAO requested clarification from

 Defendants as to Pascher’s involvement. [Ex. 100, ¶ 34; Ex. 104, p. 121-123; Ex. 118, p. 18-19,

 53-55].

           On February 2, 2017, Plaintiff applied for road patrol sergeant. [Ex. 100, ¶ 35; Ex. 14,

 2/2/17]. Lieutenant Shawn Reed, told Plaintiff of the 3 applicants for the 2 open positions, Plaintiff

 scored the highest on the exam, as well as the interview. [Ex. 100, ¶ 37; Ex. 101, p. 147-152].

 Although Lt. Reed was related to one of the applicants, he was allowed to sit on the interview

 panel. [Ex. 100, ¶ 38; Ex. 101, p. 147-152]. Plaintiff was not promoted. [Ex. 100, ¶ 39].

           In March, 2017, Plaintiff applied for a position with the Seminole Police Department. [Ex.

 100, ¶ 40; Ex. 101, p. 184-186].

           On March 21, 2017, Plaintiff and Detective Louis Scowden, were driving on State Road

 80 in unmarked vehicles with no lights or sirens installed when they encountered a vehicle doing

 well below the speed limit in the left lane, and Plaintiff noted that the driver was using a cell phone.

 [Ex. 100, ¶ 41; Ex. 101, p. 160-163; Ex. 109, p. 23-26; Ex. 17]. When Plaintiff gestured for the car

 to move out of the passing lane, the driver cursed at Plaintiff and flipped Plaintiff off; then, the

 driver began following Plaintiff and Detective Scowden, recklessly changing lanes and attempting

 to video record the incident. [Ex. 100, ¶ 42; Ex. 109, p. 23-26]. Both Plaintiff and Scowden called

 the encounter in to dispatch, requesting a marked vehicle to respond to the incident, and Plaintiff


                                                   11
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 12 of 36 PageID 5577




 relayed the incident to Buchhofer while Detective Scowden followed the vehicle. [Ex. 100, ¶ 43;

 Ex. 101, p. 160-163; Ex. 109, p. 23-26; Ex. 17]. As Scowden attempted to get a statement from the

 driver, Deputies Lopez and Echevarria responded to the call, and Echevarria dismissed Scowden

 and while he took the driver’s statement. [Ex. 109, p. 26-28; Ex. 17]. The driver, Joe Valdez, filed

 a citizen complaint against Plaintiff in which he accused Plaintiff of flipping him off and cursing

 at him during the encounter. [Ex. 15]. Chief Nelson personally went to Valdez’ residence to obtain

 the complaint. [Ex. 111, p. 50-52; Ex. 15].

        Nelson then referred the complaint to Sergeant Rowe in IA to investigate Plaintiff, although

 normal policy is to refer citizen complaints for a supervisor inquiry before commencing an IA

 investigation. [Ex. 100, ¶ 46; Ex. 104, p. 44-47; Ex. B7]. The allegations against Plaintiff were

 deemed unsubstantiated, but Nelson instructed Buchhofer to discipline Plaintiff for his driving

 during the encounter. [Ex. 104, p. 54-61; Ex. B7]. Although Scowden was traveling in a separate

 vehicle and traveled similar speeds, Scowden was not subject to an investigation or to discipline.

 [Ex. 104, p. 32-33; Ex. 109, p. 29-31].

        As a result of the IA investigation, Plaintiff’s application to the Seminole Police

 Department was not processed. [Ex. 100, ¶ 50; Ex. 101, p. 184-186].

        On April 14, 2017, Plaintiff filed a memorandum to report that Sergeant Echevarria refused

 him back up assistance. [Ex. 100, ¶ 51; Ex. 101, p. 195-201; Ex. 18]. Although Deputy Hunter

 Kearns told Plaintiff he would bring a jack right away, within minutes, Deputy Kearns texted

 Plaintiff to say that he was told not to come, and Deputy Kearns later told Plaintiff that Sgt.

 Echevarria ordered him not to assist Plaintiff. [Ex. 100, ¶ 52; Ex. 101, p. 195-201; Ex. 107, p. 13-

 16]. Only after Lt. Reed called and ordered that someone assist Plaintiff did Deputy Hudson


                                                 12
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 13 of 36 PageID 5578




 respond to Plaintiff’s call. [Ex. 100, ¶ 53; Ex. 107, p. 16-17; Ex. 18].

        On May 5, 2017, Plaintiff filed a written request to meet with Chief Nelson. [Ex. 100, ¶

 54; Ex. 19]. Although Chief Nelson had an open-door policy, he refused Plaintiff’s request. [Ex.

 100, ¶ 55; Ex. 19; Ex. 110, p. 46-49].

        On July 19, 2017, Lt. Buchhofer issued Plaintiff an evaluation scored 93.3%; Chief Nelson

 again questioned Buchhofer. [Ex. 100, ¶ 57; Ex. 104, p. 34-35; Ex. 6].

        On September 18, 2017, Chief Nelson told a family that Plaintiff was a horrible detective;

 Chief Nelson relayed to Lt. Buchhofer, that the family was irate with Plaintiff. [Ex. 100, ¶ 58; Ex.

 101, p. 213-218; Ex. 104, p. 85-88; Ex. 20]. At no time did the family indicate to Plaintiff that they

 were upset with him. [Ex. 101, p. 213-218; Ex. 20].

        On December 11, 2017, Plaintiff filed a memorandum after Plaintiff requested a backup

 for a traffic stop. [Ex. 100, ¶ 60; Ex. 21]. After Plaintiff requested backup, Deputy Germane Garcia

 told Plaintiff he would respond, but Sgt. Nick Reed intervened and asked Plaintiff why he needed

 backup; later, Deputy Garcia told Plaintiff that Sgt. Reed instructed him not to respond. [Ex. 100,

 ¶ 61; Ex. 101, p. 223-229]. Reed informed Plaintiff that his subordinates were not to assist with

 traffic stops and accused Plaintiff of disrespecting him and his authority. [Ex. 100, ¶ 62; Ex. 101,

 p. 223-229; Ex. 21]. Reed told Plaintiff he had recorded the encounter without Plaintiff’s

 knowledge or permission, in violation of statute and Defendants’ policies. [Ex. 100, ¶ 63; Ex. 21].

        In March, 2018, Plaintiff closed his investigation for the stolen and burned truck, and

 sought the arrest of 3 suspects; the SAO determined that there was sufficient evidence to bring

 charges against 6 other individuals, and therefore, Plaintiff completed additional warrant affidavits

 for all 9 suspects. [Ex. 100, ¶ 64; Ex. 101, p. 240-243; Ex. 104, p. 110-111, 126-127; Ex. 118, p.


                                                  13
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 14 of 36 PageID 5579




 9-12, 31-36, 43-47, 67-68, 96-97, 100; Ex. 65, p. 1-13, 52-101].

        Only after Plaintiff sought arrest warrants for the suspects and the SAO demanded

 clarification as to Pascher’s involvement in the incident did Defendants open an IA investigation

 against Pascher; Lt. Rowe interviewed Plaintiff multiple times relative to the investigation. [Ex.

 100, ¶ 65; Ex. 104, p. 109-112, 121-123; Ex. 118, p. 18-20, 22-23, 53-55, 75-76, 82-83; Ex. 26].

        On May 16, 2018, the Palm Beach County SAO closed the corruption investigation. [Ex.

 53].

        In June, 2018, Plaintiff applied for a position with the Palm Beach County Sheriff’s Office

 (“PBCSO”). [Ex. 100, ¶ 66; Ex. 101, p. 229-230].

        On June 25, 2018, Lt. Rowe sought authorization from Chief Deputy Nelson to bring an

 IA investigation against Plaintiff for including Pascher’s and Butler’s names in the offense report.

 [Ex. 54]. Chief Nelson granted permission on June 27, 2018, suggesting a number of charges

 against Plaintiff, including Plaintiff’s failure to report his suspicions of Pascher’s wrongdoing to

 the agency. [Ex. 100, ¶ 31-34, 65; Ex. 104, p. 109-112; Ex. 57].

        On June 28, 2018, Lt. Rowe served Plaintiff with a notice of the investigation. [Ex. 100, ¶

 67; Ex. 27]. Rowe interviewed Plaintiff on July 30, 2018, and Plaintiff supplied Rowe with the

 same information which he provided during Pascher’s IA investigation. [Ex. 100, ¶ 68; Ex. 26, p.

 7-8; Ex. 29, p. 11-12]. Rowe failed to inform Plaintiff’s supervisor, who was actually part of the

 stolen truck investigation, of the allegations against Plaintiff, and no supervisor inquiry occurred

 prior to the IA investigation. [Ex. 100, ¶ 69; Ex. 101, p. 246-249].

        After Rowe initiated the IA investigation, ASA Dommerich dropped all charges against the

 suspects because Plaintiff’s integrity was questioned by the investigation. [Ex. 118, Dommerich’s


                                                 14
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 15 of 36 PageID 5580




 Dep., p. 14-15, 45-46, 66, 83].

         In the summer of 2018, Rowe told a coworker, Nicholas Todd, that he had everything in

 place to get rid of Plaintiff. [Ex. 111, p. 46-47].

         Because of the IA investigation, Plaintiff was not hired by PBCSO. [Ex. 100, ¶ 70; Ex. 101,

 p. 231].

         Rowe scheduled a tentative second interview with Plaintiff for August 20, 2018, but

 Plaintiff and his attorney asked for a different date; when no final date was reached, Rowe

 demanded Plaintiff appear on August 20, 2018, but eventually agreed to reschedule for August 27,

 2018. [Ex. 100, ¶ 72-73; Ex. 30; Ex. 37, p. 6; Ex. 35; Ex. 65, p. 15-16].

         On September 7, 2018, Rowe served Plaintiff with an amended notice of investigation

 including a charge that Plaintiff failed to comply with a direct order of an IA Investigator for his

 failure to appear during the tentatively scheduled August 20, 2018 interview. [Ex. 100, ¶ 74; Ex.

 31].

         On November 27, 2018, Defendants served Plaintiff with a notice of proposed discipline,

 terminating Plaintiff, based on Rowe’s IA findings. [Ex. 100, ¶ 75; Ex. 32; Ex. 65, IA p. 14-22]. In

 rendering his findings, Rowe determined that Plaintiff did not violate policy for failing to timely

 report his suspicions of Pascher’s involvement. [Ex. 57; Ex. 65, p. 14; Ex. 104, p. 109-112].

         The SAO had no concerns or criticisms with Plaintiff’s investigation. [Ex. 118, p. 7-9, 12-

 14, 23-24, 36-38, 79-80, 87-89, 91-93]. In fact, ASA Dommerich challenged many of Rowe’s

 findings. [Ex. 118, p. 8-9, 12-14, 24-25, 27-28, 30-31, 34-36, 40-45, 61, 67-68, 74-75, 79, 87-89,

 96-97; Ex. 65, p. 15-19].

         Rowe determined that Plaintiff violated policy by failing to supplement his investigation


                                                       15
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 16 of 36 PageID 5581




 with information he obtained from Pascher after the investigation was completed and Plaintiff had

 submitted the warrant affidavits to the SAO; ASA Dommerich testified that Plaintiff had no

 obligation to update him with Pascher’s denial of her involvement in the case, and that he expected

 that Pascher would deny any involvement. [Ex. 118, p. 25-26, 53-55, 94-96, 106-107].

        In fact, Rowe interviewed ASA Dommerich allegedly “off the record,” but then, Rowe used

 statements made by ASA Dommerich in his investigation finding that Plaintiff violated policies,

 but failed to include all information ASA Dommerich provided. [Ex. 118, p. 50-51, 93-96; Ex. 65,

 p. 23; Ex. 119, p. 23].

        Plaintiff was placed on administrative leave November 27, 2018. [Ex. 100, ¶ 77]. Before

 leaving the office, Lt. Buchhofer inventoried Plaintiff’s patrol vehicle, against Rowe’s wishes. [Ex.

 104, p. 137; Ex. 112, p. 113-118].

        Plaintiff filed a rebuttal to Rowe’s findings on November 27, 2018. [Ex. 100, ¶ 79; Ex. 35].

 In his rebuttal, Plaintiff disputed every allegation made by Rowe. [Ex. 100, ¶ 80-96; Ex. 35, p. 4-

 6, 9-23].

        In December, 2018, Defendant Whidden told Lt. Buchhofer that he could not forgive

 Plaintiff for what he did to Defendant Whidden and his family. [Ex. 104, p. 155-158]. In addition,

 Lt. Shawn Reed told Lt. Buchhofer he would need a replacement for Plaintiff because Plaintiff

 was “pretty much gone.” [Ex. 104, p. 138-139; Ex. D].

        In January, 2019, Plaintiff attended a predisciplinary hearing before a panel, including Lt.

 Shawn Reed, and the panel voted unanimously to terminate Plaintiff. [Ex. 100, ¶ 80-97; Ex. 101,

 p. 262; Ex. 102, p. 15-16].

        On January 25, 2019, Defendant terminated Plaintiff. [Ex. 100, ¶ 98; Ex. 33].


                                                 16
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 17 of 36 PageID 5582




           Nelson continued to find fault with Plaintiff even after his termination. [Ex. 104, p. 81-83].

           Although Lt. Buchhofer recommended Plaintiff for multiple commendations, Defendants

 refused to issue them. [Ex. 104, p. 165-168].

           Rowe told Defendant Whidden that if he made lieutenant and investigator, Rowe would go

 after certain individuals. [Ex. 113, p. 19-20]. Shortly after Rowe was promoted, he began targeting

 individuals who were vocal in their criticism of Defendants. [Ex. 113, p. 19-21; Ex. 114, p. 7-11;

 Ex. 115, p. 7-11, 14, 17-18; Ex. 111, p. 4-5, 27].

           Rowe also investigated employees for applying to outside agencies. [Ex. 114, p. 7-11; Ex.

 113, p. 25-26; Ex. 116, p. 3-4, 14-15; Ex. 109, p. 9-10, 12]. Rowe had a history of conducting

 flawed investigations and lying within his findings. [Ex. 117, p. 4, 8, 22-23, 33; Ex. 112, p. 85-88;

 Ex. N].

           Defendant Whidden had a reputation for getting people whom he knew out of trouble. [Ex.

 103, p. 22-24].

           Other employees committed similar or more egregious violations and were not subjected

 to termination or even an IA investigation, including Sergeant Michael Favara. [Ex. 106, p. 81-

 82].

           Lt. Buchhofer filed a complaint Detective Moore failed to secure a crime scene and then

 lied about his activities; no IA investigation occurred. [Ex. 63; Ex. 112, p. 25-28].

           Rowe referred for a supervisory inquiry a citizen complaint to Lt. Buchhofer in which the

 complainant claimed that Detective Sergeant Moorehead documented a false confession; no IA

 investigation was initiated. [Ex. 60].

           Lt. Buchhofer filed a complaint against Deputy Norwood for failing to search and properly


                                                    17
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 18 of 36 PageID 5583




 document evidence; again, no IA investigation was opened. [Ex. 61; Ex. 112, p. 25-28].

                       III. STANDARD FOR SUMMARY JUDGMENT

        A plaintiff will always survive summary judgment if he presents circumstantial evidence

 that creates a triable issue concerning the employer's discriminatory intent. Smith v. Lockheed-

 Martin Corporation, 644 F.3d 1321, 1328 (11th Cir. 2011).

             IV.    PLAINTIFF EXHAUSTED ADMINISTRATIVE REMEDIES

        Defendant Sheriff asserts that Plaintiff failed to preserve his claims regarding any adverse

 employment action prior to 180 days from the date that he filed his initial lawsuit on December

 21, 2018. First, this is not true. Second, this matter was put to rest in ECF 39. Plaintiff filed a

 Motion for Leave to Amend [ECF 26] to file an Amended Complaint, which was granted. At the

 time Plaintiff filed his original complaint, he had been told he was going to be fired. Around a

 month later, his termination was confirmed. Defendants’ argument that no adverse action occurred

 within 180 days prior to the date the original complaint was filed is specious.

        Third, in addition to being told he was going to be fired, within the 180 days prior to

 Plaintiff filing this case, he was subjected to continuing harassment and retaliatory actions,

 including IA investigations, and termination that stemmed from the time that Plaintiff first spoke

 out against Defendant Sheriff and his agents. Rowe and Nelson, Defendant’s agents, commenced

 an IA investigation into Plaintiff in late June, 2018, after summarily dismissing such an

 investigation against Deputy Pascher for tipping off suspects. The investigation was opened only

 about a month after the Palm Beach County SAO finally closed the corruption investigation into

 Defendant Sheriff and Nelson.

        Moreover, the continuing violations doctrine allows for plaintiffs to present disparate


                                                 18
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 19 of 36 PageID 5584




 treatment or incidents of discrimination that fall outside the typical statute of limitations if the

 incidents show an ongoing unlawful employment practice. See Nat'l R.R. Passenger Corp. v.

 Morgan, 536 U.S. 101, 114 (2002). Continuing violations are exceptions to the rule that one must

 file a claim. Short v. Immokalee Water & Sewer Dist., 165 F. Supp. 3d 1129, 1142 (M.D. Fla.

 2016).

          Here, Plaintiff filed his lawsuit in December, 2018, less than 180 days after Rowe started

 the final IA investigation into Plaintiff allegedly making false statements about Deputy Pascher.

 The investigation ended with Plaintiff receiving notice of his termination in November 2018

 followed by his actual termination in January, 2019. Therefore, even for claims that predate 180

 days before he filed his original lawsuit in December 2018, Defendant’s retaliatory acts against

 Plaintiff represent continuing violations, and all acts by Defendant against Plaintiff fall under the

 continuing violations exception to the statute of limitations.

          Defendant Sheriff also claims that Plaintiff’s termination is subject to dismissal because

 Plaintiff failed to timely amend his complaint within 180 days after his termination, waiting until

 March, 2020 to amend the complaint to include the termination as an adverse employment action.

          This was addressed in Plaintiff’s Motion for Leave to Amend, ECF 26. In his amended

 complaint, Plaintiff retained all factual allegations and claims he had filed originally. However,

 Plaintiff included the fact that his termination was finalized on January 25, 2019, a termination

 that he mentioned as recommended in the original complaint.

          An amended complaint, even when filed after a statute of limitations has expired, relates

 back to an originally filed claim where “the amendment asserts a claim or defense that arose out

 of the conduct, transaction, or occurrence set out--or attempted to be set out--in the original


                                                  19
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 20 of 36 PageID 5585




 pleading.” Fed. R. Civ. P. 15(c)(1)(b). “If the claim asserted in the amendment arises out of the

 conduct or occurrence set forth in the original complaint, the amendment is given retroactive effect

 to the date the original complaint was filed.” Sessions v. Rusk State Hosp., 648 F.2d 1066, 1070

 (5th Cir. 1981)(citing FRCP 15(c)).

        Although not explicitly required in Rule 15(c)(1)(B), courts inquire into whether the

 opposing party has been put on notice of the newly-asserted claim or claims raised in the amended

 pleading. The central purpose behind the relation back doctrine is fair notice of the possibility of

 new claims being asserted based on the same underlying conduct alleged in the initial complaint.

 “Although the Federal Rules of Civil Procedure do not require a claimant to set forth an intricately

 detailed description of the asserted basis for relief, they do require that the pleadings ‘give the

 defendant fair notice of what the plaintiff’s claim is and the grounds upon which it rests.’ ” Baldwin

 Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 149 n. 3 (1984)(quoting Conley v. Gibson, 355 U.S.

 41, 47 (1957)). As such, “[t]he critical issue in Rule 15(c) determinations,” the Eleventh Circuit

 wrote, “is whether the original complaint gave notice to the defendant of the claim now being

 asserted.” Moore v. Baker, 989 F.2d 1129, 1131 (11th Cir. 1993) (citing Woods Expl. & Producing

 Co., Inc. v. Aluminum Co. of Am., 438 F.2d 1286, 1299-1300 (5th Cir. 1971)).

        Without question, Plaintiff’s notice of proposed termination is in his original complaint and

 Plaintiff, quite frankly, thought that this matter was put to rest by this Court in ECF 39. Defendant

 cannot in good faith argue that it was not on notice of Plaintiff’s termination in his original

 complaint. [See ECF 26, 39]. Plaintiff invokes the relation back doctrine for his termination to

 his original complaint filed in December, 2018.

                            V. WHISTLEBLOWER RETALIATION


                                                  20
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 21 of 36 PageID 5586




         The intent of the Florida Legislature in enacting the Whistleblower Act was to prevent the

 government from retaliating against employees who report any abuse or neglect of duty by a public

 employee. See Ujcic v. City of Apopka, 581 So.2d 218, 219 (Fla. 5th DCA 1991). The Florida

 Supreme Court made it clear that the Act should be interpreted liberally, holding that it is a

 “remedial statute designed to encourage the elimination of public corruption by protecting public

 employees who ‘blow the whistle’… the statute should be construed liberally in favor of granting

 access to the remedy.” Irven v. Department of Health and Rehabilitative Services, 790 So.2d 403,

 405-06 (Fla. 2001)(quoting Martin County v. Edenfield, 609 So.2d 27, 29 (Fla. 1992)). In

 overturning the lower court’s narrow interpretation of §112.3187, the Court in Irven stated, “The

 statute could not have been more broadly worded.” Irven at 406(internal citations omitted).

         To establish a prima facie case of whistleblower retaliation, a plaintiff must show that: (1)

 he engaged in statutorily protected expression; (2) he suffered an adverse employment action; and

 (3) a causal relationship between the two events. See Goldsmith v. Bagby Elevator Co., Inc., 513

 F.3d 1261, 1277 (11th Cir. 2008).1 The burden then shifts to the employer to articulate a non-

 retaliatory basis for its employment action. See Texas Dept. of Community Affairs v. Burdine, 450

 U.S. 248, 253 (1981). If the employer meets this burden, the inference of retaliation drops out of

 the case and the plaintiff must show by a preponderance of the evidence that the proffered reasons

 are pretextual. See St. Mary's Honor Center v. Hicks, 509 U.S. 502, 511 (1993).

 A. Protected Speech

         The “Whistle-blower’s Act” requires that Plaintiff disclose one or more of the violations or




 1
     Plaintiff’s whistleblower claim is analyzed under the same standard as Title VII retaliation
     claims. See Allocco v. City of Coral Gables, 221 F.Supp.2d 1317, 1367 (S.D. Fla. 2002).
                                                  21
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 22 of 36 PageID 5587




 actions enumerated in the statute in order to have whistle-blower protection. § 112.3187(5), Fla.

 Stat.; Rosa v. Dept. of Children and Families, 915 So.2d 210 (Fla. 1st DCA 2005). Protection is

 also given if a public employee discloses “any other abuse.” §112.3187(2), Florida Statutes. The

 “nature of information disclosed” is a question of fact. Rice-Lamar v. City of Fort Lauderdale, 853

 So.2d 1125, 1133 (Fla. 4th DCA 2003) (reversing order of summary judgment on basis of, among

 other things, whether plaintiff disclosed any item required under §112.3187(5)).

        Plaintiff reported the Defendants’ illegal interference in a legitimate arrest when he was

 initially deposed in the civil hit and run case in August, 2016. Plaintiff then went on to participate

 in the FDLE and SAO investigations which arose from his original testimony. Thereafter, when

 Plaintiff began experiencing harassment from supervisors and coworkers, he filed written

 complaints with his chain of command.

        The disclosure of information related to possible abuse and/or retaliation by Plaintiff’s

 supervisors clearly falls within §112.3187(5). As important, it was the supervisors’ ultimate

 decision to terminate Plaintiff, the very people whom Plaintiff reported for corruption and

 interference with his arrest and investigation of Richard Smith.

        Plaintiff’s disclosures related to safety violations by supervisors and corruption by officials

 are certainly actionable and make this case materially indistinguishable from Hussey v. City of

 Marianna, Fla., 2011 WL 3294827 (N.D. Fla. 2011). In Hussey, the Court held that an agency’s

 violation of its own policies is “gross mismanagement” under § 112.3187. “At a minimum, a

 [governmental entity’s] personnel policies guide [its] personnel decisions. Straying from those

 policies may be an indication of managerial abuse and because of the [Whistle-blower’s Act]

 policy in favor of a broad interpretation of the statute, employees are afforded protection for


                                                  22
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 23 of 36 PageID 5588




 reporting suspected violations of those policies.” Id. at *1.

        Actionable disclosures under §112.3187(5), Florida Statutes, are not restricted to acts

 which threaten “the health, safety, or welfare of the public at large.” Hutchison v. Prudential

 Insurance Co., 645 So.2d 1047, 1049 n.4 (Fla. 3d DCA 1994); see also King v. State of Florida,

 650 F.Supp.2d 1157, 1164 (N.D. Fla. 2009)(plaintiff’s complaint about a supervisor’s alleged bias

 in defendant’s hiring process for law enforcement officers was a protected whistle-blower

 disclosure.

        The court in Shuck v. Clark, 2007 WL 676198 (M.D. Fla. 2007), also recognized that

 verbally disclosing actual or suspected violations of laws or rules during an investigation is

 whistle-blowing activity. Shuck, the plaintiff, was interviewed by the defendant’s City’s Employee

 Relations Department. Id. at *2. During the interview, Shuck disclosed that her supervisor refused

 to permit employees to record compensatory time, implicating the Fair Labor Standards Act. Id.

 The court ruled that her divulging this information while participating in a governmental inquiry

 was protected under the Whistle-blower’s Act. Id. at *4-5.

        Defendant not only challenges the content of the information that Plaintiff disclosed, but

 also to whom the information was disclosed. Defendant claims that Plaintiff’s participation in the

 original deposition was not protected activity because the deposition was taken in a private civil

 matter and the information was not given to the Sheriff, himself, or to another “appropriate local

 governmental official.” §112.3187(6), Fla. Stat. However, Defendant ignores the fact that

 Plaintiff’s original testimony led to a corruption investigation conducted by the SAO, and to that

 end, Plaintiff participated by giving statements to FDLE, the oversight agency of Defendant

 Sheriff.


                                                  23
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 24 of 36 PageID 5589




         Moreover, Defendant ignores the many other instances of protected activity, including the

 memoranda Plaintiff filed.

         Clearly, reporting circumstances which have absolutely no effect on the public - even those

 which solely affect the plaintiff - can be protected activity under the Act. But here, Plaintiff

 identified severe safety violations and corruption by Defendant Sheriff and his agents. Those

 disclosures are protected.

         Plaintiff has satisfied the first element of his prima facie case.

 C. Causal Connection

         To establish a causal connection, a plaintiff must show that the protected activity and the

 adverse action “are not completely unrelated.” Wideman v. Wal-Mart Stores, Inc., 141 F. 3d 1453,

 1457 (11th Cir. 1998). Where the protected speech and adverse employment action are close in

 time, causation may be inferred. See Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th

 Cir. 2007)(“burden of causation can be met by showing close temporal proximity). Plaintiff filed

 complaints against supervisors. Thereafter, the supervisors about whom Plaintiff complained

 treated Plaintiff coldly, allowed his coworkers to harass him, disciplined him, investigated him,

 and then fired him. This period of retaliatory harassment, from his initial reporting through

 subsequent written complaints prepared through November 2018, ended only after he was actually

 fired in January 2019. These retaliatory actions are actionable. Wideman, 141 F. 3d 1456-57;

 Reeves v. C.H. Robinson Worldwide, Inc., 594 F.3d 798, 807 (11th Cir. 2010)(en

 banc)(“workplace conduct cannot be viewed in isolation, but rather is to be viewed cumulatively,

 and in its social context.”).




                                                   24
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 25 of 36 PageID 5590




        Only about a month after the SAO investigation into Defendant Sheriff and Nelson was

 closed, Nelson approved an IA investigation into Plaintiff relative to Deputy Pascher. Although

 Buchhofer and Plaintiff reported the involvement, Rowe ignored the reports until the SAO brought

 the matter to Defendant’s attention, and then completed a quick investigation to satisfy the SAO,

 while manufacturing excuses to investigate Plaintiff instead.

        To the extent there were gaps between Plaintiff’s protected speech and adverse action, the

 adverse actions can be viewed as Defendant’s “first opportunity” to exact revenge, accounting for

 any lapse in time between Plaintiff’s protected conduct and the adverse action. See Price v.

 Thompson, 380 F.3d 209, 213 (4th Cir. 2004)(holding that plaintiff made prima facie case despite

 lapse in time in that jury could reasonably conclude failure to hire was the first opportunity to

 retaliate); Porter v. California Dep’t of Corr., 419 F.3d 885, 895 (9th Cir. 2005)(temporal delay due

 to fact that harasser unable to exact retaliation until promotion to supervisory position); Kachmar

 v. Sungard Data Sys., Inc., 109 F.3d 173, 178 (3d Cir. 1997)(stating that temporal gap may be

 explained through “valid reasons” that do not disprove causation).

        Here, Plaintiff’s coworkers and supervisors harassed him from the time that the

 investigation started. Defendant’s agents waited until the corruption investigation was officially

 closed in May 2018, and within a month, opened an IA investigation on Plaintiff that was supposed

 to be about his coworker, Pascher, and which led to his termination.

        Plaintiff has made his prima facie case of retaliation.

                                 VI. THE FIRST AMENDMENT

        “The First Amendment protects a public employee’s right, in certain circumstances, to

 speak (1) as a citizen (2) addressing matters of public concern.” Garcetti v. Ceballos, 547 U.S. 410,


                                                 25
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 26 of 36 PageID 5591




 417 (2006). Expanding on the “as a citizen” requirement, the Garcetti court opined that “when

 public employees make statements pursuant to their official duties, the employees are not speaking

 as citizens for First Amendment purposes.” Id., 547 U.S. at 421.

        During this first stage of the Pickering analysis, the Court must determine whether

 Plaintiff’s speech may be “fairly characterized as constituting speech on a matter of public

 concern.” Rankin v. McPherson, 483 U.S. 378, 384 (1987) (quoting Connick v. Myers, 461 U.S.

 138, 146 (1983)). The Court examines the content, form, and context of the employee's speech to

 determine whether it addresses a matter of public concern. Bryson, 888 F.2d at 1565; Rankin, 483

 U.S. at 384-85; see generally Kurtz v. Vickrey, 855 F.2d 723 (11th Cir. 1988). In doing so, the

 Court must ask “whether the main thrust of the speech in question is essentially public in nature

 or private, whether the speech was communicated to the public at large or privately to an

 individual, and what the speaker’s motivation in speaking was.” Mitchell v. Hillsborough, County,

 468 F.3d 1276, 1282 (11th Cir. 2006) (internal quotation marks and citations omitted).

        “Exposing governmental inefficiency and misconduct is a matter of considerable

 significance,” and here, Plaintiff was concerned that Defendant Sheriff was interfering with

 investigations and arrests. Other witnesses testified that the Sheriff had a history of telling his

 deputies to let people go, if he knew them. In Plaintiff’s case, however, it was not a mere traffic

 citation for which Richard Smith did not face arrest or prosecution, but the hit and run of a minor.

 Garcetti, 547 U.S. at 425. To fall within the realm of the “public concern,” an employee's speech

 must “relat[e] to a[ ] matter of political, social, or other concern to the community.” Connick v.

 Meyers, 461 U.S. 138, 146 (1983). “In determining whether the speech touches on a matter of

 public concern, courts look to the ‘content, form, and context of a given statement, as revealed by


                                                 26
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 27 of 36 PageID 5592




 the whole record, and determine whether the ‘main thrust’ of the speech in question is essentially

 public in nature or private.’” Wilbourne v. Forsyth County School Dist., 306 Fed. Appx. 473, 477

 (11th Cir. 2009). The entirety of the record supports that Plaintiff spoke on matters of public

 concern when he reported issues related to government misconduct.

        The fact that Plaintiff made his speeches to other government agencies, and not in a public

 setting is not necessarily determinative on the issue of whether Plaintiff’s speech related to a matter

 of public concern. See Cook v. Gwinnett County School Dist., 414 F.3d 1313, 1319 (11th Cir.

 2005) (holding that the mere fact that his speech was made to coworkers or to supervisors rather

 than directed at the general public does not remove the speech from the category of public

 concern); Hartwell v. City of Montgomery, 487 F. Supp. 2d 1313, 1323 (M.D. Ala. 2007) (holding

 that where a firefighter complained about a coworker’s potentially offensive confederate flag

 tattoo, his internally filed complaint regarded a matter of public concern).

        The issues Plaintiff spoke about – public safety, corruption, harassment by law enforcement

 officers – were clearly matters of public concern. Defendant’s retaliation against Plaintiff for

 engaging in that speech demonstrates additional misconduct that “‘lies so obviously at the very

 core of what the [First Amendment] prohibits that the unlawfulness of the conduct was readily

 apparent to [Defendant], notwithstanding the lack of fact-specific case law.’” See Fils v. City of

 Aventura, 647 F.3d 1272, 1291 (11th Cir. 2011) (cited in Krika v. City of DeFuniak Springs,

 Florida, case no. 3:16cv265-RV/CJ, Doc. 38, pgs. 11-12 (N.D. Fla. September 15, 2017)).

 Moreover, a government employee’s reporting of co-employee misconduct constituted speech on

 a matter of public concern. Phillips v. City of Dawsonville, 499 F.3d 1239 (11th Cir. 2007).

        Following Garcetti, the Eleventh Circuit has modified the analysis of the first step of the


                                                  27
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 28 of 36 PageID 5593




 Pickering test, adding the additional requirement that the government employee must speak as a

 public citizen, rather than in his capacity as an employee. Boyce, 510 F.3d at 1342 (citing Garcetti

 v. Ceballos, 547 U.S. 410 (2006)); Battle v. Board of Regents, 468 F.3d 755, 760 (11th Cir. 2006).

 The question under Garcetti is whether the speech at issue is itself ordinarily within the scope of

 an employee’s duties, not whether it merely concerns those duties.” Lane v. Franks, 134 S.Ct.

 2369, 2379 (2014); see also, Flora v. County of Luzerne, 776 F.3d 169, 176-77 (3d Cir. 2015)

 (noting that Lane made clear that the “related to” test is erroneous and protected speech can relate

 to plaintiff’s job).

         First, this case is virtually indistinguishable from the facts in Lane v. Franks, where the

 plaintiff was an employee who was placed under subpoena by a third party and testified against

 his employer in a corruption trial. 134 S. Ct. 2373-75.      He was then fired and sued for First

 Amendment Retaliation. The Court held that

         sworn testimony in judicial proceedings is a quintessential example of citizen speech for
         the simple reason that anyone who testifies in court bears an obligation, to the court and
         society at large, to tell the truth. That obligation is distinct and independent from any
         separate obligations a testifying public employee might have to his employer. The Eleventh
         Circuit read Garcetti far too broadly in holding that Lane did not speak as a citizen when
         he testified simply because he learned of the subject matter of that testimony in the course
         of his employment.

 Id. at 2373.

         Plaintiff, like the plaintiff in Lane, was placed under subpoena, he testified against his

 employer and disclosed corruption by Defendant Whidden, he was then subjected to a series of

 adverse actions and fired shortly after Whidden commented to Plaintiff’s supervisor that he could

 never forgive Plaintiff for what he did to Whidden’s family. As the court held in Lane, it was not

 part of his job duties to respond to a subpoena and testify against his agency. Id. at 2379.


                                                 28
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 29 of 36 PageID 5594




        Second, Plaintiff’s job duties did not include performing internal affairs investigations,

 reporting employee misconduct, or supervision of any employee.

        Here, Defendant’s agents did not question Plaintiff about various complaints that he made,

 did not investigate the complaints in any way. The result of Plaintiff’s complaints was hostility,

 the IA investigation and then his termination for making the reports of policy, procedural and

 statutory violations.

        “[T]he third stage of the analysis requires [Plaintiff] to show that [his speech] was a

 substantial motivating factor in his termination.” Moss, 782 F.3d at 618 (citation omitted). As

 shown above, there is considerable evidence disputing Defendant’s contentions that Plaintiff was

 not terminated for reporting abuses by employees and supervisors. Once Plaintiff makes this

 showing, “the burden shifts to [Defendant] to prove that it would have terminated [Plaintiff] even

 in the absence of his speech.” Id. Importantly, “[b]ecause these final two issues, which address the

 causal link between [Plaintiff’s] speech and his termination, are questions of fact, a jury resolves

 them unless the evidence is undisputed.” Id.

        However, as stated above, after ignoring Plaintiff’s reports, he was terminated but other

 employees who engaged in misconduct were not fired. Plaintiff’s supervisor, Buchhofer, requested

 investigations into other employees for such misconduct as misplacing and/or failing to document

 evidence, but no IA investigation was opened. Buchhofer also reported Pascher as possibly leaking

 information to suspects, but again, no investigation was opened until the SAO demanded it, and

 even then, the investigation was perfunctory. Meanwhile, Plaintiff was investigated based on a

 citizen complaint solicited by Nelson, while normally citizen complaints are reviewed by a

 supervisor.


                                                 29
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 30 of 36 PageID 5595




        While the IA investigation against Pascher was cursory, Rowe used it to create evidence

 against Plaintiff, and then, with Nelson’s blessing, opened another IA investigation against

 Plaintiff based on trumped up and false allegations, as shown above.

        At the very least, these disputed issues of material fact show that Defendant would not have

 taken the same action against Plaintiff had he not engaged in protected speech. Summary judgment

 should be denied.

                              VII. QUALIFIED IMMUNITY

        Defendant Sheriff next argues that he is entitled to qualified immunity because Plaintiff’s

 rights were not clearly established. Government officials may be shielded from liability for civil

 damages on a First Amendment retaliation claim only if their actions did not violate “clearly

 established . . . constitutional rights of which a reasonable person would have known.” Harlow v.

 Fitzgerald, 457 U.S. 800, 818 (1982). First, the court must determine whether the facts “taken in

 the light most favorable to the party asserting the injury . . . show the officer’s conduct violated a

 constitutional right[.]” Cook v. Gwinnett County Sch. Dist., 414 F.3d 1313, 1315 (11th Cir. 2005)

 (citing Saucier v. Katz, 533 U.S. 194, 201 (2001)). As demonstrated above, supra, Defendant did

 indeed violate Plaintiff’s First Amendment rights. Second, if a constitutional right was violated

 under the plaintiff’s version of the facts, the court must then determine “whether the right was

 clearly established.” Id.

        The law is clearly established, and was in 2018, that a public employer may not retaliate

 against an employee for an employee’s exercise of constitutionally protected speech. Lane v.

 Franks, 134 S.Ct. 2369 (2014); Boyce v. Andrew, 510 F.3d 1333, 1341 (11th Cir. 2007); Cook, 414

 F.3d at 1318; Rankin v. McPherson, 483 U.S. 378, 383 (1987); Connick v. Myers, 461 U.S. 138,

                                                  30
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 31 of 36 PageID 5596




 140–42 (1983). Indeed, “[t]he law is clearly established that an employer may not demote or

 discharge a public employee for engaging in protected speech.” Travers v. Jones, 323 F.3d 1294,

 1295 (11th Cir. 2003).

        It is well settled that “a state cannot condition public employment on a basis that infringes

 the employee’s constitutionally protected interest in freedom of expression.” Connick, 461 U.S. at

 142. Moreover, the Eleventh Circuit has stated that “[i]t is hard to imagine any combination of

 government interests sufficient to outweigh Appellant’s strong interest in informing the public

 about policies he believed were dangerous to the City’s citizens.” Beckwith v. City of Daytona

 Beach Shores, Fla., 58 F.3d 1554, 1564 (11th Cir. 1995). Plaintiff’s speech clearly falls under this

 description. Indeed, Defendants’ misconduct “‘lies so obviously at the very core of what the [First

 Amendment] prohibits that the unlawfulness of the conduct was readily apparent to [the officer],

 notwithstanding the lack of fact-specific case law.’” Fils v. City of Aventura, 647 F.3d 1272, 1291

 (11th Cir. 2011).

        However, even utilizing the “materially similar” method, the “existing case law does not

 necessarily have to be ‘directly on point,’” but “it must be close enough to have put ‘the statutory

 or constitutional question beyond debate.’” Gaines v. Wardynski, 871 F.3d 1203, 1209 (11th Cir.

 2017) (citation omitted); see also Ratliff v. DeKalb County, 62 F.3d 338, 340 (11th Cir. 1995)

 (“The right to be free from retaliation is clearly established as a First Amendment right”); Travers

 v. Jones, 323 F.3d 1294, 1295 (11th Cir. 2003), (“The law is clearly established that an employer

 may not demote or discharge a public employee for engaging in protected speech”).

        As demonstrated above, Defendant Sheriff did indeed violate Plaintiff’s First Amendment

 rights, on grounds which were, at the time Defendant and his agents committed their retaliatory


                                                 31
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 32 of 36 PageID 5597




 acts, clearly established. Defendant terminated Plaintiff after he engaged in protected expression,

 and thus, he is not entitled to qualified immunity. See Lane, supra (law was not clearly established

 on facts of Lane but has been since Lane was decided in 2014).

                                          VIII. PRETEXT

        In order to show pretext, Plaintiff must “demonstrate that the proffered reason was not the

 true reason for the employment decision… [Plaintiff] may succeed in this either directly by

 persuading the court that a discriminatory reason more likely motivated the employer or indirectly

 by showing that the employer’s proffered explanation is unworthy of credence.” Texas Dep’t of

 Cmty. Affairs v. Burdine, 450 U.S. 248, 256 (1981). In evaluating a summary judgment motion,

 the district court must evaluate whether the plaintiff has demonstrated “such weaknesses,

 implausibilities, inconsistencies, incoherencies, or contradictions in the employer’s proffered

 legitimate reasons for its action that a reasonable factfinder could find them unworthy of

 credence.” Combs v. Plantation Patterns, 106 F.3d 1519, 1538 (11th Cir.1997). “[A] plaintiff

 withstands summary adjudication by producing sufficient evidence to allow a reasonable finder of

 fact to conclude that the defendant's articulated reasons for its decision are not believable.” Howard

 v. BP Oil Co., 32 F.3d 520, 526 (11th Cir.1994).

        Here, Defendant’s “legitimate” reasons for denying Plaintiff a promotion, for refusing him

 safety equipment, for commencing IA investigations and discipline against him and for terminating

 him are belied by the facts. First, Plaintiff did not violate any policies and did not refuse to

 complete any duties. Plaintiff’s supervisor, Buchhofer, spoke in his favor during both IA

 investigations, and in fact, raised Pascher’s involvement in the truck theft to Rowe well before

 Rowe ever bothered to investigate her. Buchhofer witnessed Pascher speaking to her boyfriend


                                                  32
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 33 of 36 PageID 5598




 who was at the shop where stolen parts were found, and Buchhofer assigned Plaintiff to take over

 the investigation. ASA Dommerich also testified that there were no errors in Plaintiff’s

 investigation. In addition, Buchhofer testified that the IA investigation about the citizen complaint

 violated Defendant’s policy because it was not sent for a supervisory review prior to starting the

 IA investigation.

        Defendant also claims that Plaintiff scored the lowest of the 3 candidates for the sergeant

 position. However, Plaintiff was told by Shawn Reed that he had scored the highest on the written

 exam and had done well on the interview, while one candidate failed the exam. Despite Lt. Reed’s

 information, the candidate who failed the exam was promoted over Plaintiff.

        A reasonable jury could certainly find that these excuses were crafted as pretext for

 Defendant’s discriminatory conduct. See Tidwell v. Carter Products, 135 F.3d 1422, 1428 (11th

 Cir. 1998)(observing that identification of inconsistencies can be evidence of pretext); see also

 EEOC v. Ethan Allen, Inc., 44 F.3d 116, 120 (2d Cir. 1994)(where there were discrepancies in the

 defendant’s explanations for the plaintiff’s layoff, a reasonable juror could infer that the

 explanations were pretextual, post hoc, rationalizations to combat evidence of discrimination);

 Metzler v. Fed. Home Loan Bank of Topeka, 464 F. 3d 1164, 1177 (10th Cir. 2006)(citing cases for

 the proposition that “suspicious timing… of documentation - after the fact and in anticipation of

 litigation - reasonably gave rise to an inference of pretext”). Here, Defendants made Plaintiff’s

 working environment miserable after he was dubbed a whistleblower and snitch.

        The Defendant cites violation of work rules or poor performance to justify Plaintiff’s

 discipline, the plaintiff can and has demonstrated that the defense is pretextual if he submits

 evidence that (1) he did not engage in the work rule or particular poor performance; or (2) if he


                                                 33
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 34 of 36 PageID 5599




 did violate the rule or engage in that poor performance, other employees outside his protected class

 engaged in similar acts but were treated differently. See Damon v. Fleming Supermarkets of

 Florida, Inc., 196 F.3d 1354, 1363 (11th Cir. 1999).

        Plaintiff did not violate workplace rules as he has shown above. Also, Plaintiff’s fellow

 deputies are “comparable,” in that they were all subject to the same policies and discipline. It is

 well established that a plaintiff generally may show pretext by presenting evidence that a similarly

 situated employee outside the protected class was treated more favorably. See Berg v. Fla. Dep’t

 of Labor and Employment Sec., Div. of Vocational Rehab., 163 F. 3d 1251, 1255 (11th Cir.

 1998)(inconsistent application of policies may be evidence of discrimination). The trier of fact is

 permitted to consider the evidence establishing a plaintiff's prima facie case and inferences drawn

 therefrom on the issue of whether the defendant's proffered reason is pretextual. Reeves v.

 Sanderson Plumbing Prod., Inc., 530 U.S. 133, 143 (2000).

        Supervisors allowed other employees to commit misconduct without subjecting them to IA

 investigations like Plaintiff. In fact, other citizen complaints went through supervisory review prior

 to having IA investigations opened, and even when supervisors, like Buchhofer, recommended IA

 investigations for such things as failing to document or retrieve evidence, IA investigations were

 not always conducted. Only Plaintiff, who reported corruption and misconduct, was subjected to

 such extreme discipline by the very individuals whom he reported.

        Plaintiff and Buchhofer reported Pascher for disclosing information about an investigation

 to suspects, but Rowe refused to initiate an investigation until the SAO demanded one. Even then,

 the investigation was rushed. Meanwhile, Rowe took statements made during the investigation to

 target Plaintiff, and the ensuing investigation resulted in Plaintiff’s termination.


                                                   34
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 35 of 36 PageID 5600




         Witnesses testified that Rowe used IA investigations as a tool to target and get rid of

 undesirable individuals. He twisted statements, made his own false statements and conclusions in

 his findings. In one case, he determined that a volunteer, had violated policy by performing outside

 employment, and ignored the outside employment listed on her application in 2008.

         In Demers v. Adams Homes of Northwest Florida, 321 Fed. Appx. 849, 853-54 (11th Cir.

 2009), this Court ruled that the jury could accept such “me too” circumstantial evidence to find

 discriminatory intent on behalf of the employer. See id. at 854 (citing Goldsmith v. Bagby Elevator

 Co., Inc., 513 F.3d 1261, 1285 (11th Cir. 2008)).

         Rowe asked Defendant Sheriff to give him a promotion and that he would clean house, and

 Rowe followed through once he made IA investigator.

         In the Summer 2018, Rowe told a friend that he had enough to get Plaintiff fired. Then, he

 proceeded to conduct an IA investigation fraught with false statements, missing evidence and his

 own opinions. Defendant Whidden told Buchhofer that he could not forgive Plaintiff for the hurt

 Plaintiff caused him and his family. Shawn Reed told Buchhofer that Plaintiff was as good as fired,

 weeks before he sat on Plaintiff’s predisciplinary panel and voted to fire him. Plaintiff’s

 termination was a foregone conclusion as soon as the SAO closed the corruption investigation

 against Defendant Whidden and Chief Nelson in May 2018.

         Genuine issues of fact remain as to whether Defendant’s articulated non-discriminatory

 reasons are pretext for retaliation.

                                        IX. CONCLUSION

         Summary judgment should be denied on all claims, for the reasons stated above.




                                                 35
Case 2:18-cv-00826-JLB-NPM Document 82 Filed 10/06/20 Page 36 of 36 PageID 5601




                                     Respectfully submitted,



                                     /s/ Marie A. Mattox
                                     Marie A. Mattox [FBN 0739685]
                                     MARIE A. MATTOX, P.A.
                                     203 North Gadsden Street
                                     Tallahassee, Florida 32301
                                     (850) 383-4800 (telephone)
                                     (850) 383-4801 (facsimile)

                                     ATTORNEYS FOR PLAINTIFF

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by

 CM/ECF to all counsel of record this 6th day of October 2020.


                                             /s/ Marie A. Mattox
                                             Marie A. Mattox




                                               36
